ORDER
On October 27, 1997, petitioner was suspended from the practice of law for twelve months, retroactive to June 19,1997, the date of his interim suspension. In re Floyd, 328 S.C. 167, 492 S.E.2d 791 (1997). Petitioner .has now filed a petition for reinstatement.
The Committee on Character and Fitness recommends the Court grant the petition for reinstatement subject to the following conditions: (1) petitioner will remain under the care of Dr. Lane Wilner and submit to regular medical monitoring every two weeks for -the first year and every four weeks thereafter; (2) petitioner will request and insure that Dr. Wilner make an immediate report to the Committee in the event petitioner’s narcotic use increases beyond that prescribed, or in the opinion of Dr. Wilner, petitioner’s narcotic use would impair his decision making power regarding his law practice; and (3) Dr. Wilner will provide the Committee with reports of the medical monitoring program every six months. The Attorney General has no objection to the Committee’s recommendation.
The petition for reinstatement is hereby granted subject to the conditions set forth by the Committee on Character and Fitness.
IT IS SO ORDERED.
/s/ Jean H. Toal, Acting C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
FINNEY, C.J., not participating.